

Exhibit 10.53


FIRST AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT


THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Agreement”) is made as of the 6th day of December, 2019, by and among LYDALL,
INC., a Delaware corporation (“Borrower”), LYDALL THERMAL/ACOUSTICAL, INC., a
Delaware corporation (“Lydall Thermal”), LYDALL PERFORMANCE MATERIALS, INC., a
Connecticut corporation (“Lydall Performance”), LYDALL INTERNATIONAL, INC., a
Delaware corporation (“Lydall International”), SOUTHERN FELT COMPANY, INC., a
South Carolina corporation (“Southern Felt”), LYDALL NORTH AMERICA, LLC, a
Connecticut limited liability company (“Lydall North America”), LYDALL
PERFORMANCE MATERIALS (US), INC., a Delaware corporation (“Lydall Performance
(US)”), LYDALL SEALING SOLUTIONS, INC., a Delaware corporation (“Lydall
Sealing”), and SUSQUEHANNA CAPITAL ACQUISITION CO., a Delaware corporation
(“Susquehanna Capital” and each of Lydall Thermal, Lydall Performance, Lydall
International, Southern Felt, Lydall North America, Lydall Performance (US), and
Lydall Sealing, is sometimes individually referred to herein as a “Guarantor”,
and all such entities are herein collectively referred to as, the “Guarantors”)
and BANK OF AMERICA, N.A., a national banking association (“Bank of America”),
as Swingline Lender and L/C Issuer, and on behalf of itself and as
administrative agent (in such capacity, the “Agent”), for the ratable benefit of
itself and the other lenders that are a party to the Credit Agreement (defined
below) (collectively with Bank of America, the “Lenders”). Capitalized terms
used herein but not defined shall have the meaning given to such terms in the
Credit Agreement.


RECITALS


WHEREAS, Borrower, Guarantors, Agent and Lenders are parties to that certain
Second Amended and Restated Credit Agreement dated as of August 31, 2018 (as
amended and in effect from time to time, the “Credit Agreement”).


WHEREAS, the parties hereto desire to amend the Credit Agreement pursuant to
terms herein to, among other things, reflect certain capital transactions of the
Borrower and its Subsidiaries.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties hereto agree as follows:


1.    Amendments to Credit Agreement.


(a)    The following definitions from Section 1.01 of the Credit Agreement are
hereby amended and restated as follows:
    
“Arranger” means BofA Securities, Inc., in its capacity as sole lead arranger
and sole bookrunner.


“Consolidated EBITDA” means, for any period, the sum (in each case, without
duplication) of the following determined on a Consolidated basis for the
Borrower and its Subsidiaries in accordance with GAAP, (a) Consolidated Net
Income for the most recently completed Measurement Period plus (b) the following
to the extent deducted in


    



--------------------------------------------------------------------------------





calculating such Consolidated Net Income: (i) Consolidated Interest Charges,
(ii) the provision for federal, state, local and foreign income taxes payable,
(iii) depreciation and amortization expense, (iv) costs and expenses incurred in
connection with the Closing Date Acquisition and other Permitted Acquisitions,
evidenced by supporting documentation acceptable to the Administrative Agent;
(v) fees and expenses payable by Borrower in connection with this Agreement and
the other Loan Documents; (vi) non-cash stock compensation expenses, (vii)
increases to costs of goods sold because of the one-time write-up of inventory
in connection with the Closing Date Acquisition, not to exceed $5,000,000 in the
aggregate; (viii) increases to costs of goods sold because of the one-time
write-up of inventory in connection with any Permitted Acquisition other than
the Closing Date Acquisition, (ix) one-time, non-cash charges and losses
resulting from the Expected Plan Termination, not to exceed $30,000,000 in the
aggregate, (x) one-time, non-cash charges and losses resulting from any future
employee benefit plan termination acquired by Lydall as part of the acquisition
of the business known as Interface Performance Materials, not to exceed
$15,000,000 in the aggregate; (xi) other non-cash charges and losses but
excluding any such non-cash charges or losses to the extent (A) there were cash
charges with respect to such charges and losses in past accounting periods or
(B) there is a reasonable expectation that there will be cash charges with
respect to such charges and losses in future accounting periods; (xii) costs and
expenses incurred in connection with Permitted Transfers, evidenced by
supporting documentation acceptable to the Administrative Agent; (xiii) so long
as such costs are incurred before May 1, 2020, actual severance costs incurred
due to reduction-in-force and other restructuring initiatives, not to exceed an
aggregate amount of $2,000,000; and (xiv) and so long as such costs are incurred
before May 1, 2020, one-time cash compensation and related recruiting expenses
associated with the transition of the Company’s President and Chief Executive
Officer, not to exceed $2,500,000; provided, that, for any twelve (12) month
period, the aggregate amount of the adjustments to Consolidated EBITDA made
pursuant to clauses (iv), (v), (viii), (x), (xi) and (xii) above, plus the
aggregate amount of Synergies and Cost Savings for such period, shall not exceed
ten percent (10%) of Consolidated EBITDA for such period); less (c) to the
extent reflected as a gain or otherwise included in the calculation of
Consolidated Net Income for such period (i) non-cash gains (excluding any such
non-cash gains to the extent (A) there were cash gains with respect to such
gains in past accounting periods or (B) there is a reasonable expectation that
there will be cash gains with respect to such gains in future accounting
periods).


“Eurocurrency Rate” means:


(a)    for any Interest Period, with respect to any Credit Extension:


(i)    denominated in a LIBOR Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate as administered by ICE Benchmark Administration
(or any other Person that takes over the administration of such rate for U.S.
Dollars for a period equal in length to such Interest Period) (“LIBOR”), as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) (in such case, the “LIBOR Rate”) at or
about 11:00 a.m. (London time) on the Rate Determination Date, for deposits in
the relevant currency, with a term equivalent to such Interest Period;




2



--------------------------------------------------------------------------------





(ii)    denominated in Canadian Dollars, the rate per annum equal to the
Canadian Dollar Offered Rate (“CDOR”), or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) (in such case, the “CDOR Rate”) at or about 10:00a.m. (Toronto, Ontario
time) on the Rate Determination Date with a term equivalent to such Interest
Period;


(iii)    with respect to any Credit Extension denominated in any other Non-LIBOR
Quoted Currency, the rate per annum as designated with respect to such
Alternative Currency at the time such Alternative Currency is approved by the
Administrative Agent and the relevant Lenders pursuant to Section 1.09(a); and


(b)    for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m. (London
time) determined two (2) Business Days prior to such date for Dollar deposits
being delivered in the London interbank market for deposits in Dollars with a
term of one (1) month commencing that day;


provided that, (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection with any rate set forth in this
definition, the approved rate shall be applied in a manner consistent with
market practice; provided, further that, to the extent such market practice is
not administratively feasible for the Administrative Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent and (ii) if the Eurocurrency Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement.


“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Administrative Agent, to reflect the
adoption and implementation of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement).
“Permitted Transfers” means (a) Dispositions of inventory in the ordinary course
of business; (b) Dispositions of property to the Borrower or any Subsidiary;
provided, that if the transferor of such property is a Loan Party then the
transferee thereof must be a Loan Party; (c) Dispositions of accounts receivable
in connection with the collection or compromise thereof other than through an
Approved AR Program; (d) Dispositions of accounts receivable through an Approved
AR Program; (e) licenses, sublicenses, leases or subleases granted to others not
interfering in any material respect with the business of the Borrower and its
Subsidiaries; and (f) the sale or disposition of Cash Equivalents for fair
market value.


3



--------------------------------------------------------------------------------







“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, consultants, service providers and
representatives of such Person and of such Person’s Affiliates.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc., and any successor thereto.


(b)    The following definitions are hereby inserted in Section 1.01 of the
Credit Agreement in their correct alphabetical order as follows:


“Approved AR Program” means the Disposition of accounts receivable to approved
third parties either pursuant to (a) that certain Receivables Purchase Agreement
by and between the Borrower or any Subsidiary and Wells Fargo Bank, National
Association, dated December 6, 2019, relating to certain accounts receivable
from General Motors Corporation and certain of its Affiliates, provided that the
aggregate amount of accounts receivable at any given time subject to such
Receivables Purchase Agreement shall not exceed $10,000,000 or (b) any other
similar agreement with a third party vendor, which agreement and vendor are
approved by Agent in writing, provided that the aggregate amount of accounts
receivable at any given time subject to such other agreements shall not exceed
$50,000,000.


“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.
“SOFR-Based Rate” means SOFR or Term SOFR.
“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.
(c)    A new Section 3.01(e)(iv) is hereby added to the Credit Agreement as
follows:


“(iv)    For purposes of determining withholding Taxes imposed under FATCA, from
and after the Closing Date, the Borrower and the Administrative Agent shall
treat (and the Lenders hereby authorize the Administrative Agent to treat) the
Loans as not qualifying


4



--------------------------------------------------------------------------------





as “grandfathered obligations” within the meaning of Treasury Regulation Section
1.1471–2(b)(2)(i).”
    
(d)     A new Section 1.02(d) is hereby added to the Credit Agreement as
follows:


“(d)    Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company (or the unwinding of such a
division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, assignment, sale, disposition or transfer, or similar term, as
applicable, to, of or with a separate Person. Any division of a limited
liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).”


(e)    A new Section 2.15(c) is hereby added to the Credit Agreement as follows:


“(c)    New Swingline Loans/Letters of Credit. So long as any Revolving Lender
is a Defaulting Lender, (i) the Swingline Lender shall not be required to fund
any Swingline Loans unless it is satisfied that it will have no Fronting
Exposure after giving effect to such Swingline Loan and (ii) the L/C Issuer
shall not be required to issue, extend, increase, reinstate or renew any letter
of Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.”


(f)    Section 7.01 of the Credit Agreement is hereby amended as follows:


(i)    the word “and” is hereby deleted from the end of section (k) thereof.


(ii)    the “.” at the end of section (l) is hereby deleted and replaced with
the following: “; and”.


(iii)    a new section (m) is hereby added after section (l) as follows:


“(m)    Liens created in favor of any approved third party vendor securing
amounts owed with respect to any purchased account receivable in connection with
an Approved AR Program.”


(g)    Section 7.05(f) of the Credit Agreement is hereby amended and restated as
follows:


“(f)    Other sales of assets in an aggregate amount for any Annual Period not
to exceed the Annual Basket Amount; provided that in connection with a sale of
assets in any Annual Period which reduces the amount available under the Annual
Basket Amount for such Annual Period, if the Borrower or such Subsidiary
re-invests the proceeds of such sale in other useful assets of the Borrower or
such Subsidiary within nine months of the date of such sale and during such
Annual Period, the aggregate amount of such proceeds reinvested shall increase
the outstanding amount available under the Annual Basket Amount and, provided
further, that for the avoidance of doubt the aggregate amount of proceeds from
any sale of accounts receivable pursuant to an Approved AR Program shall not
reduce the amount available under the Annual Basket Amount for such Annual
Period. For purposes of this Section 7.05(f),


5



--------------------------------------------------------------------------------





“Annual Basket Amount” shall mean $30,000,000 and “Annual Period” shall mean
each successive period of twelve consecutive months commencing on the Closing
Date, provided that no unused portion of the Annual Basket Amount for any Annual
Period may be “carried over” to a subsequent Annual Period;”
(h)
A new Section 3.03(c) is hereby added to the Credit Agreement as follows:

“Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower or Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
the Borrower) that the Borrower or Required Lenders (as applicable) have
determined, that:
(i)
adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii)
the administrator of the LIBOR Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans,
provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent, that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”); or

(iii)
syndicated loans currently being executed, or that include language similar to
that contained in this Section 3.03, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with (x) one or more SOFR-Based Rates or (y) another alternate benchmark rate
giving due consideration to any evolving or then existing convention for similar
U.S. dollar denominated syndicated credit facilities for such alternative
benchmarks and, in each case, including any mathematical or other adjustments to
such benchmark giving due consideration to any evolving or then existing
convention for similar U.S. dollar denominated syndicated credit facilities for
such benchmarks, which adjustment or method for calculating such adjustment
shall be published on an information service as selected by the Administrative
Agent from time to time in its reasonable discretion and may be periodically
updated (the “Adjustment;” and any such proposed rate, a “LIBOR Successor
Rate”), and any such amendment shall become effective at 5:00 p.m. on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrower unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders (A) in the case of an amendment to
replace LIBOR with a rate described in clause (x), object to the Adjustment; or
(B) in the case of an amendment to replace LIBOR with a rate described in clause
(y), object to such amendment; provided that for the avoidance of doubt, in the
case of clause (A), the Required Lenders shall not be


6



--------------------------------------------------------------------------------





entitled to object to any SOFR-Based Rate contained in any such amendment. Such
LIBOR Successor Rate shall be applied in a manner consistent with market
practice; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such LIBOR Successor
Rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein.


Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement.”


(i)
A new Section 11.24 is hereby added to the Credit Agreement as follows:

“Section 11.24. Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
Swap Contract or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support”, and each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):


(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit


7



--------------------------------------------------------------------------------





Support, and any rights in property securing such Supported QFC or such QFC
Credit Support) from such Covered Party will be effective to the same extent as
the transfer would be effective under the U.S. Special Resolution Regime if the
Supported QFC and such QFC Credit Support (and any such interest, obligation and
rights in property) were governed by the laws of the United States or a state of
the United States. In the event a Covered Party or a BHC Act Affiliate of a
Covered Party becomes subject to a proceeding under a U.S. Special Resolution
Regime, Default Rights under the Loan Documents that might otherwise apply to
such Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support.


(b)    As used in this Section 11.24, the following terms have the following
meanings:


“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).


“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).”


2.    Reaffirmation of Guaranty.


(a)     Each Guarantor hereby reaffirms its guarantee of all obligations of the
Borrower to the Agent and the Lenders as such obligations arise pursuant to the
Credit Agreement and the Loan Documents (the “Reaffirmation”).


(b)     Each Guarantor represents and warrants to the Agent that (i) no default
exists under the Credit Agreement or the Loan Documents or will exist with the
giving of notice, the passage of time or both, (ii) all of the terms,
conditions, obligations, agreements, warranties and representations contained in
the Credit Agreement and the Loan Documents remain true and accurate and are
hereby ratified and confirmed in all material respects (except that to the
extent that any term, condition, obligation, agreement, warranty and
representation is already qualified by materiality, in which case, such any
term, condition, obligation, agreement, warranty and representation shall be
true and correct as written as of such date), (iii) nothing in the Credit
Agreement or any Loan Document shall operate


8



--------------------------------------------------------------------------------





to release it from any of its liability to pay any and all sums it owes to the
Lender or to perform all of the terms, conditions, obligations and agreements
contained in the Credit Agreement and the Loan Documents, (iv) the debt
evidenced by the notes issued in connection with the Credit Agreement and the
other Loan Documents is a valid debt of the Borrower owed to the Lenders and
neither Borrower nor it has any defense, setoff, counterclaim or independent
action against Agent or any Lender of any kind, whether relating to the Credit
Agreement, any Loan Document or otherwise.


(c)     Each Guarantor represents and warrants to Agent that (i) it has the
power and authority to enter into this Agreement and to reaffirm its guarantee
of all obligations of the Borrower to the Agent or the Lenders, as such
obligations arise pursuant to the Credit Agreement and the Loan Documents, (ii)
it has taken all necessary corporate action to authorize this Reaffirmation and
the transactions contemplated hereby and (iii) this Reaffirmation, any related
documents to which it is a party and the Loan Documents to which it is a party,
are its valid and binding obligations, enforceable in accordance with their
terms.


(d)     Each Guarantor represents and warrants to Agent that the consummation of
the transactions contemplated by this Reaffirmation (i) is not prevented by, nor
does it conflict with or result in a breach of terms, conditions or provisions
of its organizational documents, or any evidence of indebtedness, agreement or
instrument of whatever nature to which it is a party or by which it is bound,
(ii) does not constitute a default under any of the foregoing, and (iii) does
not violate any federal, state, local or foreign law, regulation or order or any
order of any court or agency which is binding upon it.


(e)     Each Guarantor reaffirms that any grant and pledge of security interests
by it in its assets pursuant to the Credit Agreement and the Loan Documents
secures all Obligations and continues in full force and effect.


3.    Conditions to Effectiveness of First Amendment. The effectiveness of this
Agreement is subject to the satisfaction of the following conditions precedent:


(a)    Agent’s receipt of the following, each of which shall be originals or
telecopies (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party, each dated
as of the date hereof and each in form and substance reasonably satisfactory to
Agent:


(i)    executed counterparts of this Agreement, sufficient in number for
distribution to Lenders and the Borrower;


(ii)    such documents and certifications as the Agent may reasonably require to
evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing, in good standing (where such concept is applicable)
and qualified to engage in business in each jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.


(b)    the Borrower shall have paid the reasonable attorney’s fees of Agent’s
counsel.


(c)    (i) searches of UCC filings in the jurisdiction of incorporation or
formation, as applicable, of each Loan Party and each jurisdiction where any
Collateral is located or where a


9



--------------------------------------------------------------------------------





filing would need to be made in order to perfect the Administrative Agent’s
security interest in the Collateral, copies of the financing statements on file
in such jurisdictions and evidence that no Liens exist other than Permitted
Liens and (ii) tax lien, judgment and bankruptcy searches.


(d)    completed UCC financing statements for each appropriate jurisdiction as
is necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral.




4.    Miscellaneous.


(a) This Agreement may be executed in any number of counterparts (including
those delivered by facsimile or other electronic means), each of which shall be
deemed to be an original, and all of which shall collectively constitute a
single agreement, fully binding and enforceable against the parties hereto.


(b) Except as specifically amended by the terms of this Agreement, all terms and
conditions set forth in the Credit Agreement and the other Loan Documents shall
remain in full force and effect and none of the rights or obligations of any
party thereto shall be modified in any manner.


(c) This Agreement shall be binding upon the parties hereto and their respective
successors and assigns.


(d) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York.


[Signature page to follow]

    


10



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.




BORROWER:                    LYDALL, INC.




By:                            
Name:    Chad A. McDaniel
Title:    Executive Vice President, General Counsel & Chief Administrative
Officer
                    







[Signature Page to First Amendment]



--------------------------------------------------------------------------------





GUARANTORS:                LYDALL THERMAL/ACOUSTICAL, INC.




By:                            
Name:    Chad A. McDaniel
Title:
Executive Vice President, General Counsel & Chief Administrative Officer



        


LYDALL PERFORMANCE MATERIALS, INC.




By:                            
Name:    Chad A. McDaniel
Title:
Executive Vice President, General Counsel & Chief Administrative Officer        







LYDALL INTERNATIONAL, INC.




By:                            
Name:    Chad A. McDaniel
Title:
Executive Vice President, General Counsel & Chief Administrative
Officer            







SOUTHERN FELT COMPANY, INC.


By:                            
Name:    Chad A. McDaniel
Title:    Executive Vice President, General Counsel & Chief Administrative
Officer    






LYDALL NORTH AMERICA, LLC


By:                            
Name:    Chad A. McDaniel
Title:    Executive Vice President, General Counsel & Chief Administrative
Officer    




[Signature Page to First Amendment]



--------------------------------------------------------------------------------







GUARANTORS:
LYDALL PERFORMANCE MATERIALS, (US) INC.



By:                            
Name:    Chad A. McDaniel
Title:    Executive Vice President, General Counsel & Chief Administrative
Officer    






        
LYDALL SEALING SOLUTIONS, INC.


By:                            
Name:    Chad A. McDaniel
Title:    Executive Vice President, General Counsel & Chief Administrative
Officer    
        






SUSQUEHANNA CAPITAL ACQUISITION CO.


By:                            
Name:    Chad A. McDaniel
Title:    Executive Vice President, General Counsel & Chief Administrative
Officer    






[Signature Page to First Amendment]



--------------------------------------------------------------------------------







BANK OF AMERICA, N.A., as Administrative Agent
By:     
Name: Christopher T. Phelan
Title: Senior Vice President


    




[Signature Page to First Amendment]



--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swingline Lender


By:                            
Name:    Christopher T. Phelan
Title:    Senior Vice President






[Signature Page to First Amendment]



--------------------------------------------------------------------------------





LENDERS:                WELLS FARGO BANK, N.A.,
as a Lender


By:                            
Name:    Barbara A. Keegan
Title:    Senior Vice President


    




[Signature Page to First Amendment]



--------------------------------------------------------------------------------





LENDERS:                    JPMORGAN CHASE BANK, N.A.,
as a Lender


By:                            
Name:                            
Title:                            






[Signature Page to First Amendment]



--------------------------------------------------------------------------------





LENDERS:                    KEYBANK NATIONAL ASSOCIATION
as a Lender


By:                            
Name:                            
Title:                            




[Signature Page to First Amendment]



--------------------------------------------------------------------------------





LENDERS:                    SANTANDER BANK, N.A.,
as a Lender


By:                            
Name:                            
Title:                            




[Signature Page to First Amendment]



--------------------------------------------------------------------------------





LENDERS:                    TD BANK, N.A.,
as a Lender


By:                            
Name:                            
Title:                            




[Signature Page to First Amendment]



--------------------------------------------------------------------------------





LENDERS:                    WEBSTER BANK, NATIONAL ASSOCIATION,
as a Lender


By:                            
Name:                            
Title:                            




[Signature Page to First Amendment]



--------------------------------------------------------------------------------





Its: Senior Vice President




[Signature Page to First Amendment]

